                 Case 2:20-cr-00013-WBS Document 26 Filed 10/02/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL W. REDDING
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:20-CR-13-WBS
12                                 Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                           v.                           FINDINGS AND ORDER
14   MARIO GONZALEZ,                                      DATE: October 5, 2020
                                                          TIME: 9:00 a.m.
15                                 Defendant.             COURT: Hon. William B. Shubb
16

17                                                STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.       By previous order, this matter was set for status on October 5, 2020.

21          2.       The defendant intends to file a Motion to Suppress.

22          3.       By this stipulation, defendant now moves to continue the status conference and set it for

23 evidentiary hearing on the Motion to Suppress on December 15, 2020 at 10:00 a.m., and to exclude time

24 between October 5, 2020, and December 15, 2020, under Local Codes E and T4. In the event the Court

25 rules on the motion without need for an evidentiary hearing, the December 15, 2020 date will revert to a

26 status date.
27          4.       The parties agree and stipulate, and request that the Court find the following:

28                   a)     The defendant intends to file a Motion to Suppress Evidence in this matter.


      STIPULATION REGARDING EXCLUDABLE TIME               1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:20-cr-00013-WBS Document 26 Filed 10/02/20 Page 2 of 3


 1               b)      The parties have conferred with the Court and propose the following schedule for

 2        the defendant’s Motion to Suppress:

 3                       October 19, 2020 – date by which defendant must file Motion to Suppress

 4                       November 16, 2020 – date by which government must file its Response

 5                       November 30, 2020 – date by which defendant must file his Reply, if any

 6                       December 15, 2020 – date of evidentiary hearing and argument, if any

 7               c)      Additionally, the government has represented that the discovery associated with

 8        this case includes video/audio recordings and written reports. The government has provided

 9        extensive discovery in the form of these recordings and reports. The government recently

10        provided additional discovery in response to defense counsel’s request.

11               d)      Counsel for defendant also desires additional time to review discovery, consult

12        with his client, research his criminal history, pursue further investigation, discuss possible

13        resolution with the assigned AUSA, file the aforementioned motion, prepare for any evidentiary

14        hearing, and otherwise prepare for trial.

15               e)      Counsel for defendant believes that failure to grant the above-requested

16        continuance would deny him the reasonable time necessary for to file and litigate the Motion to

17        Suppress Evidence. Counsel for defendant also believes that failure to grant the above-requested

18        continuance would deny him the reasonable time necessary for effective preparation, taking into

19        account the exercise of due diligence.

20               f)      The government does not object to the continuance.

21               g)      Based on the above-stated findings, the ends of justice served by continuing the

22        case as requested outweigh the interest of the public and the defendant in a trial within the

23        original date prescribed by the Speedy Trial Act.

24               h)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

25        et seq., within which trial must commence, the time period of October 5, 2020 to December 15,

26        2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(1)(D) [Local Code E]

27        because it results from a pretrial motion, from the filing of the motion through the conclusion of

28        the hearing on or prompt disposition of the motion. Furthermore, for the purpose of computing

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00013-WBS Document 26 Filed 10/02/20 Page 3 of 3


 1          time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq., within which trial must commence,

 2          the time period of October 5, 2020 to December 15, 2020, inclusive, is also deemed excludable

 3          pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a

 4          continuance granted by the Court at defendant’s request on the basis of the Court’s finding that

 5          the ends of justice served by taking such action outweigh the best interest of the public and the

 6          defendant in a speedy trial.

 7          5.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 8 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 9 must commence.
10          IT IS SO STIPULATED.

11

12
     Dated: September 30, 2020                                 MCGREGOR W. SCOTT
13                                                             United States Attorney
14
                                                               /s/ MICHAEL W. REDDING
15                                                             MICHAEL W. REDDING
                                                               Assistant United States Attorney
16

17
     Dated: September 30, 2020                                 /s/ Douglas Beevers
18                                                             Douglas Beevers
19                                                             Counsel for Defendant
                                                               MARIO GONZALEZ
20
21

22
                                             FINDINGS AND ORDER
23
            IT IS SO FOUND AND ORDERED.
24
            Dated: October 1, 2020
25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                3
30    PERIODS UNDER SPEEDY TRIAL ACT
